Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 1 of 40 PageID #: 1088




                                                                           Shin000023
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 2 of 40 PageID #: 1089




                                                                           Shin000024
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 3 of 40 PageID #: 1090




                                                                           Shin000025
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 4 of 40 PageID #: 1091




                                                                           Shin000026
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 5 of 40 PageID #: 1092




                                                                           Shin000027
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 6 of 40 PageID #: 1093




                                                                          Shin000028
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 7 of 40 PageID #: 1094




                                                                          Shin000029
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 8 of 40 PageID #: 1095




                                                                          Shin000030
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 9 of 40 PageID #: 1096




                                                                          Shin000031
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 10 of 40 PageID #: 1097




                                                                           Shin000032
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 11 of 40 PageID #: 1098




                                                                           Shin000033
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 12 of 40 PageID #: 1099




                                                                           Shin000034
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 13 of 40 PageID #: 1100




                                                                           Shin000035
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 14 of 40 PageID #: 1101




                                                                           Shin000036
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 15 of 40 PageID #: 1102




                                                                           Shin000037
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 16 of 40 PageID #: 1103




                                                                           Shin000038
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 17 of 40 PageID #: 1104




                                                                           Shin000039
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 18 of 40 PageID #: 1105




                                                                           Shin000040
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 19 of 40 PageID #: 1106




                                                                           Shin000041
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 20 of 40 PageID #: 1107




                                                                           Shin000042
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 21 of 40 PageID #: 1108




                                                                           Shin000043
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 22 of 40 PageID #: 1109




                                                                           Shin000044
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 23 of 40 PageID #: 1110




                                                                           Shin000045
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 24 of 40 PageID #: 1111




                                                                           Shin000046
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 25 of 40 PageID #: 1112




                                                                           Shin000047
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 26 of 40 PageID #: 1113




                                                                           Shin000048
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 27 of 40 PageID #: 1114




                                                                           Shin000049
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 28 of 40 PageID #: 1115




                                                                           Shin000050
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 29 of 40 PageID #: 1116




                                                                           Shin000051
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 30 of 40 PageID #: 1117




                                                                           Shin000052
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 31 of 40 PageID #: 1118




                                                                           Shin000053
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 32 of 40 PageID #: 1119




                                                                           Shin000054
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 33 of 40 PageID #: 1120




                                                                           Shin000055
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 34 of 40 PageID #: 1121




                                                                           Shin000056
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 35 of 40 PageID #: 1122




                                                                           Shin000057
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 36 of 40 PageID #: 1123




                                                                           Shin000058
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 37 of 40 PageID #: 1124




                                                                           Shin000059
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 38 of 40 PageID #: 1125




                                                                           Shin000060
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 39 of 40 PageID #: 1126




                                                                           Shin000061
Case 1:17-cv-05183-SMG Document 76-11 Filed 05/12/20 Page 40 of 40 PageID #: 1127




                                                                           Shin000062
